Citation Nr: 9916469	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  91-39 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to October 28, 1988 
for the award of service connection for post-traumatic stress 
disorder evaluated as 100 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1948 to January 
1952.  This matter 


came before the Board of Veterans' Appeals (Board) on appeal 
from a July 1990 rating decision of the New York, New York, 
Regional Office (RO) which, in pertinent part, established 
service connection for post-traumatic stress disorder (PTSD); 
assigned a 30 percent evaluation for that disability; 
effectuated the award as of November 14, 1989; and denied a 
total rating for compensation purposes based on individual 
unemployability.  In March 1992, the Board remanded the 
veteran's claims to the RO for additional development of the 
record.  

In November 1993, the RO increased the evaluation for PTSD 
from 30 to 70 percent; effectuated the award as of November 
14, 1989; and granted a total rating for compensation 
purposes based on individual unemployability.  In October 
1998, the RO, in pertinent part, increased the evaluation for 
PTSD from 70 to 100 percent and effectuated the award as of 
October 28, 1988.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's PTSD was diagnosed and treated during a 
period of hospitalization at a Department of Veterans Affairs 
(VA) medical center between October 28, 1988 and January 5, 
1989.  

3.  The veteran's claim of entitlement to service connection 
for PTSD was received by the RO on November 14, 1989.  


CONCLUSION OF LAW

An effective date prior to October 28, 1988 for the award of 
service connection for 


PTSD evaluated as 100 percent disabling is not warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998), 38 C.F.R. 
§§ 3.157, 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

In a July 1980 informal claim for service connection, the 
veteran stated that he had a nervous breakdown in October 
1970.  He advanced that his psychiatric disability was due to 
his combat participation.  VA clinical documentation dated 
between November 1979 and August 1980 indicates that the 
veteran was diagnosed with an anxiety neurosis and 
depression.  In an October 1980 rating decision, the RO noted 
that the veteran did not meet the "criteria for PTSD as set 
forth in Program Guide 21-1, 0-12-1" and denied service 
connection for a psychiatric disability to include an anxiety 
neurosis.  The veteran was not apparently informed in writing 
of either the adverse decision or his appellate rights.  

In an April 1982 informal claim for service connection, the 
veteran advanced that service connection was warranted for a 
psychiatric disorder secondary to his service-connected back 
and leg disabilities.  A June 1982 VA psychiatric evaluation 
relates that there was no causal relationship between the 
veteran's service-connected neurological disorders and his 
psychiatric disabilities.  The report of a July 1982 VA 
examination for compensation purposes notes that the veteran 
complained of intrusive Korean War-related thoughts.  The 
veteran was diagnosed with major depression.  In April 1983, 
the RO denied service connection for a psychiatric disability 
to include major depression formerly diagnosed as an anxiety 
neurosis.  In May 1983, the RO informed the veteran in 
writing of the adverse decision and his appellate rights.  He 
did not submit a notice of disagreement with the adverse 
decision.  

In August 1983, the RO again denied service connection for a 
psychiatric disorder to include major depression.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in August 1983.  He did not submit a 
notice of disagreement with the adverse decision.  

A January 5, 1989 VA hospital summary conveys that the 
veteran was admitted to the VA medical center on October 28, 
1988 upon his complaints of marked depression and 
demoralization.  He reported experiencing significant 
"unassimilated" feelings related to his Korean War-related 
combat experiences.  The veteran was diagnosed with major 
depressive disorder, chronic PTSD, and alcohol dependence 
disorder.  

The veteran was subsequently scheduled for a VA examination 
for compensation purposes.  He completed the personal data 
and medical history portions of a Report of Medical 
Examination for Disability Evaluation (VA Form 21-2545) in 
which he referenced various written attachments.  He dated 
the form "April 17, 1989."  In one of the attachments, the 
veteran advanced that a portion of his psychiatric problems 
had been attributed by his psychiatrist to his traumatic 
Korean War experiences.  The VA examination for compensation 
purposes was completed on May 31, 1989.  

The RO apparently construed the veteran's April 17, 1989 
written statement as an informal application to reopen his 
claim of entitlement to service connection for a psychiatric 
disorder to include major depression.  In July 1989, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a psychiatric disorder to include 
major depression.  On November 14, 1989, the accredited 
representative submitted a notice of disagreement with the 
adverse decision.  The accredited representative asserted 
that service connection was warranted for PTSD.  The RO 
apparently construed the notice of disagreement as a claim 
for service connection for PTSD.  In July 1990, the RO, in 
pertinent part, established service connection for PTSD; 
assigned a 30 percent evaluation for that disability; and 
effectuated the award as of November 14, 1989.  In November 
1993, the RO increased the evaluation for PTSD from 30 to 70 
percent and effectuated the award as of November 14, 1989.  
In October 1998, the RO increased the evaluation for PTSD 
from 70 to 100 percent and effectuated the award as of 
October 28, 1988.  The RO clarified that: "the report of 
examination or hospitalization from 10-28-88 to 1-5-89 will 
be accepted as an informal claim for benefits under the 
existing law;" "it is accepted as a claim for increase or 
to reopen subject to the requirements that a formal claim be 
made within one year;" "the formal claim was made at the VA 
examination dated 6-1-89, which is within one year of the 
informal claim;" and "the effective date is the informal 
claim date for a nervous condition or 10-28-88."  The 
reference to the " VA examination dated 6-1-89" apparently 
denotes the May 1989 VA examination for compensation 
purposes.  


II.  Legal Analysis

The veteran asserts on appeal that the award of service 
connection for PTSD should be effectuated as of 1980, the 
date of the onset of his current psychiatric disability.  
Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1998).  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefor is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(1) 
(West 1991 & Supp. 1998).  Title 38 of the Code of Federal 
Regulations (1998) clarifies that an award of direct service 
connection will be effective on the day following separation 
from active military service or the date on which entitlement 
arose if the claim is received within one year of separation 
from service.  Otherwise, the effective date shall be the 
date of receipt of the veteran's claim or the date on which 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (1998).  

In his December 1998 notice of disagreement, the veteran 
stated that "I contend I should be rated 100% from date of 
onset of my service-connected disability PTSD which is 
1980."  In his February 1999 substantive appeal, the veteran 
advanced that: he initially submitted a claim for service 
connection for a psychiatric disability at the beginning of 
December 1980; his psychiatrist attributed his psychiatric 
disability to his Korean War-related experiences; he had 
suffered from the same psychiatric disability since 1980; and 
he believed that additional compensation for PTSD was 
warranted retroactively to 1980.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The first 
clinical documentation of record reflecting a clinical 
diagnosis of PTSD is the January 1989 VA hospital summary.  
The veteran submitted his initial claim for service 
connection for an acquired psychiatric disability in July 
1980.  The RO denied service connection for a psychiatric 
disorder to include an anxiety neurosis in October 1980.  The 
veteran was apparently not informed of that decision.  
However, the RO subsequently denied service connection for a 
psychiatric disorder to include major depression formerly 
diagnosed as an anxiety neurosis in April 1983 and again in 
August 1983.  The veteran was informed in writing of the 
adverse decisions and his appellate rights.  He did not 
submit a notice of disagreement with either decision.  
Therefore, they are final.  

While the procedural record is not a model of clarity, it 
appears that the RO established service connection in July 
1990 based upon its determination that the veteran had 
submitted a new claim of entitlement to service connection 
for PTSD rather than an application to reopened his claim of 
entitlement to service connection for a psychiatric 
evaluation to include major depression and an anxiety 
neurosis.  Such a determination is reasonable.  

In addressing the merits of the instant appeal, it is 
necessary to determine when the veteran's claim for service 
connection was received by the RO.  The RO apparently applied 
the provisions of 38 C.F.R.§ 3.157 (1998) to construe the 
January 1989 VA hospital summary as the veteran's informal 
claim for service connection.  That regulation directs, in 
pertinent part, that:  

  (a)  General.  Effective date of 
pension or compensation benefits, if 
otherwise in order, will be the date of 
receipt of a claim or the date when 
entitlement arose, whichever is the 
later.  A report of examination or 
hospitalization which meets the 
requirements of this section will be 
accepted as an informal claim for 
benefits under an existing law or for 
benefits under a liberalizing law or 
Department of Veterans Affairs issue, if 
the report relates to a disability which 
may establish entitlement.  

  (b) Claim.  Once a formal claim for 
pension or compensation has been allowed 
or a formal claim for compensation 
disallowed for the reason that the 
service-connected disability is not 
compensable in degree, receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen.  

  (1)  Report of examination or 
hospitalization by Department of Veterans 
Affairs or uniformed services.  The date 
of outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of a claim.  ...  The 
provisions of this paragraph apply only 
when such reports relate to examination 
or treatment of a disability for which 
service-connection has previously been 
established or when a claim specifying 
the benefit sought is received within one 
year from the date of such examination, 
treatment or hospital admission.  

In addressing a similar factual scenario, the United States 
Court of Appeals for Veterans Claims (Court) has observed 
that:  

The Court notes that the appellant is 
correct that prior to March 1993, medical 
evidence did exist that indicated that 
his anxiety disorder was related to his 
service-connected gastric disorder.  The 
Court understands the appellant's 
feelings of entitlement to an earlier 
effective date based on those records.  
However, the effective date of an award 
of service connection is not based on the 
date of the earliest medical evidence 
demonstrating a causal connection, but on 
the date that the application upon which 
service connection was eventually awarded 
was filed with VA.  ...  Furthermore, 
because the appellant had not been 
granted service connection for his 
anxiety disorder, the mere receipt of 
medical records cannot be construed as an 
informal claim.  See 38 C.F.R.§ 3.157; 
Brannon v. West, 12 Vet. App. 32, 35 
(1998).  Lalonde v. West, No. 97-841, 
slip. op. at 8 (U.S. Vet. App. May 11,
1999).  

In light of the Court's direction, the Board finds that 
neither the January 1989 VA hospital summary nor the report 
of the May 1989 VA examination for compensation purposes with 
attachments may be construed as an informal claim for service 
connection for PTSD as service connection had not been 
granted for that disability.  Therefore, the accredited 
representative's November 14, 1989 written statement must be 
construed as the informal claim for service connection for 
PTSD.  38 C.F.R.§ 3.155 (1998).  Given that the veteran's 
informal claim was received decades after service separation, 
the appropriate date for the award of service connection 
would be November 14, 1989, the date of receipt of the 
veteran's original claim.  38 U.S.C.A. § 5110(b)(1) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.400(b)(2)(i) (1998).  

The veteran has asserted that appropriate effective date for 
the award of service connection for PTSD is the date of 
receipt of his initial claim for service connection for a 
psychiatric disorder.  In Lalonde, the Court addressed a 
similar contention.  The Court stated that: 

[T]he appellant had filed a formal claim 
that encompassed secondary service 
connection for his anxiety disorder.  
Nevertheless, pursuant to that 
application the VARO afforded the 
appellant a psychiatric examination and 
determined that his anxiety disorder was 
a non-service-connected condition.  The 
appellant did not appeal that 
determination, and it became final.  See 
38 U.S.C. § 7105(c) (stating that if a 
timely NOD is not filed, the VARO 
determination becomes final).  Because 
that determination is final, it cannot be 
reversed or revised absent evidence that 
the decision was clearly and unmistakably 
erroneous.  See 38 U.S.C. § 5109A; 38 
C.F.R. § 3.105 (1998).  The appellant has 
not specifically alleged clear and 
unmistakable error before this Court or 
the Board.  See Fugo v. Brown, 6 Vet.  
App. 40, 44 (1993).  Therefore, the date 
that his 1964 application for 
compensation benefits was filed cannot 
serve as the effective date of his recent 
award of secondary service connection for 
his anxiety disorder.  See Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997) 
(holding that for effective date 
purposes, "the application . . . must be 
an application on the basis of which the 
increased rating was awarded"); 
Washington v. Gober, 10 Vet. App. 391, 
393 (1997) ("The fact that the appellant 
had previously submitted claim 
applications, which had been denied, is 
not relevant to the assignment of an 
effective date based on a current 
application."); Wright v. Gober, 10 Vet. 
App. 343, 346-47 (1997) (holding that an 
application that had been previously 
denied could not preserve an effective 
date for a later grant of benefits based 
on a new application).  Lalonde v. West, 
No. 97-841, slip. op. at 7 (U.S. Vet. 
App. May 11,1999).  

As the prior denials of service connection for a psychiatric 
disorder are final, the claims which initiated such rating 
actions may not be employed in the formulation of the 
effective date of the award of service connection for PTSD.  

In regard to any implied assertion that the 100 percent 
evaluation for PTSD should predate the grant of service 
connection, there is no merit.  Compensation may not be paid 
prior to the date of service connection.  The relevant laws 
and regulations direct that the effective date of an award of 
compensation shall not be earlier that the date of receipt of 
the claimant's application.  38 U.S.C.A. § 5110(a) (West 1991 
& Supp. 1998).  The term "compensation" denotes a monthly 
payment.  38 U.S.C.A. § 101 (West 1991 & Supp. 1998).  
Therefore, the relevant authorities provide that there shall 
be no monthly payment prior to the application therefor.  

The Board concludes that an effective date prior to October 
28, 1988 for the award of service connection for PTSD 
evaluated as 100 percent disabling is not warranted.  38 
U.S.C.A. § 5110(b)(1) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.400(b)(2)(i) (1998).  Accordingly, the benefit sought on 
appeal is denied.  


ORDER

An effective date prior to October 28, 1988 for the award of 
service connection for PTSD evaluated as 100 percent 
disabling is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

